          Case 2:20-cv-03380-JD Document 15 Filed 11/17/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PLATTE RIVER INSURANCE                                   CIVIL ACTION
 COMPANY,
                Plaintiff,

                 v.
                                                          NO. 20-3380
 JOSEPH P. MELVIN COMPANY, LLC,
                 Defendant.

                                         ORDER

       AND NOW, this 16th day of November, 2020, upon consideration of Defendant’s

Motion to Dismiss (Document No. 4, filed September 14, 2020), Plaintiff’s Brief in Opposition

to Defendant’s Motion to Dismiss (Document No. 11, filed October 8, 2020) and the Reply

Memorandum of Law in Support of Defendant’s Motion to Dismiss (Document No. 13, filed

October 29, 2020), for the reasons set forth in the accompanying Memorandum dated November

16, 2020, IT IS ORDERED that Defendant’s Motion to Dismiss is DENIED.

       IT IS FURTHER ORDERED that a preliminary pretrial conference will be scheduled

in due course.



                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.
